              Case 2:19-cv-00922-YY   Document 30      Filed 05/08/20    Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON




SERGIO M. ALEMAN,                                         No. 2:19-cv-00922-YY

                        Plaintiff,                        ORDER

         v.


B. AMSBERRY, et al.,

                        Defendants.


HERNÁNDEZ, District Judge:

         Magistrate Judge You issued a Findings and Recommendation [23] on February 11,

2020, in which she recommends the Court grant Defendants’ Motion to Dismiss [19]. The matter

is now before the Court pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure

72(b).


1 - ORDER
          Case 2:19-cv-00922-YY          Document 30       Filed 05/08/20      Page 2 of 3




       When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes that the

objections do not provide a basis to modify the recommendation. The Court has also reviewed

the pertinent portions of the record de novo and finds no error in the Magistrate Judge’s Findings

and Recommendation. However, Plaintiff may amend the Complaint to allege facts that support

tolling the statute of limitations or estopping its use as a defense. For example, the statute of

limitations may be tolled based on exhaustion. See Lillie v. Howton, No. 1:11–cv–00595–CL,

2011 WL 2469734 (D. Or. June 20, 2011) (“Because an inmate may not bring an action in this

court before exhausting available administrative remedies with the prison, ‘the applicable statute

of limitations must be tolled while a prisoner completes the mandatory exhaustion process.’”).

Similarly, a defendant may be equitably estopped from asserting a statute of limitations defense

“if he lulled the plaintiff, by affirmative inducement, into delaying the filing of a cause of

action.” Philpott v. A.H. Robins Co., Inc., 710 F.2d 1422, 1425 (9th Cir. 1983); Gehrke v.

CrafCo, Inc., 143 Or. App. 517, 525 (1996) (elements of equitable estoppel).

//

//

//

//

//

//



2 - ORDER
         Case 2:19-cv-00922-YY        Document 30       Filed 05/08/20    Page 3 of 3




                                       CONCLUSION

       The Court adopts Magistrate Judge You’s Findings and Recommendation [23].

Accordingly, the Court GRANTS Defendants’ Motion to Dismiss [19] and dismisses the

Complaint without prejudice. Plaintiff may file an amended complaint, consistent with this

Order, within 30 days of the date below.

       IT IS SO ORDERED.



                      May 8, 2020
       DATED: __________________________________.




                                                   MARCO A. HERNÁNDEZ
                                                   United States District Judge




3 - ORDER
